16-2686
     Chunhua Ma v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 811 584
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of February, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUNHUA MA,
14            Petitioner,
15
16                    v.                                             16-2686
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Mike P. Gao, Flushing, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Daniel E. Goldman,
27                                       Senior Litigation Counsel; Lindsay
28                                       C. Dunn, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5         Petitioner Chunhua Ma, a native and citizen of the People’s

6    Republic of China, seeks review of a July 13, 2016, decision

7    of the BIA affirming a February 26, 2015, decision of

8    Immigration Judge (“IJ”) Aviva L. Poczter denying Ma’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).       In re Chunhua

11   Ma, No. A 205 811 584 (B.I.A. July 13, 2016), aff’g No. A 205 811

12   584 (Immig. Ct. N.Y. City Feb. 26, 2015).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15        Under the circumstances of this case, we have reviewed both

16   the BIA’s and IJ’s decisions.     See Yun-Zui Guan v. Gonzales,

17   432 F.3d 391, 394 (2d Cir. 2005) (per curiam).      The standards

18   of review are well established.    See 8 U.S.C. § 1252(b)(4)(B);

19   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-67 (2d Cir. 2008).

20        The agency may, “[c]onsidering the totality of the

21   circumstances,” base an adverse credibility determination on

22   inconsistencies or omissions in an applicant’s oral and written
                                    2
1    statements and other record evidence.     8 U.S.C.

2    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166-67.

3    “We defer . . . to an IJ’s credibility determination unless .

4    . . it is plain that no reasonable fact-finder could make such

5    an adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

6        The adverse credibility determination in this case is

7    supported by substantial evidence.    The agency reasonably

8    relied on inconsistencies between Ma’s baptismal certificate

9    and her testimony.   8 U.S.C. § 1158(b)(1)(B)(iii).     The fact

10   that she gave different names for her godmother and priest and

11   initially testified that her father was not baptized (contrary

12   to the certificate) calls into question the validity of the

13   certificate and her testimony.     Her explanations for the

14   inconsistencies are unavailing as she submitted the certificate

15   and should have been aware of the information it contained.

16   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

17   must do more than offer a plausible explanation for [her]

18   inconsistent statements to secure relief; [s]he must

19   demonstrate that a reasonable fact-finder would be compelled

20   to credit [her] testimony.”) (internal quotation marks and

21   citation omitted).


                                    3
1        Ma’s inconsistent testimony regarding her church

2    attendance in Japan also supported the adverse credibility

3    determination because it called into question her religious

4    practice and indicated a willingness to lie.     See Siewe v.

5    Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false

6    document or a single instance of false testimony may (if

7    attributable to the petitioner) infect the balance of the

8    alien’s uncorroborated or unauthenticated evidence.”).

9        The agency also reasonably relied on Ma’s omission from her

10   asylum application and initial testimony of physical

11   mistreatment during her 2001 detention.    See Xiu Xia Lin, 534

12   F.3d at 167.   Contrary to Ma’s argument that she was deprived

13   of any opportunity to develop her testimony, Ma offered a

14   lengthy description of her physical state after her detention

15   and was asked several open-ended questions.     See Majidi, 430

16   F.3d at 80-81.

17       These inconsistencies and omissions provide substantial

18   evidence for the adverse credibility determination, as they

19   call into question both Ma’s religious practice and past events.

20   See Xiu Xia Lin, 534 F.3d at 167.   Because Ma’s claims were all

21   based on the same factual predicate, the adverse credibility

22   determination is dispositive of asylum, withholding of removal,
                                    4
1    and CAT relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2    2006).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                     5